Claims 3 to 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, reference to “the heteroarylene group” lacks antecedent basis.  Note that the polyheteroarylenevinylene polymer has been deleted.  
	In claim 3 the phrase “or the like” is indefinite as it is unclear what this embraces.

Again the Examiner notes that graphene oxide remains the elected species under examination and consideration.

Applicants’ amendment has overcome the previous prior art rejection.  Upon an updated search of the prior art, taking into consideration the newly amended claim limit-ations, the following new grounds of rejection is being made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2535887, as interpreted by the US equivalent Walters et al.
	Walters et al. teach a particle dispersion in which a carbon based nano particle, preferably a graphene nanoplatelet (see paragraph 25) is dispersed in a binder and solvent component (see paragraphs 8 to 10). 
	More particularly, see paragraphs 66 and on which teach that the binder can be a conductive polymer such as polypyrrole, polyaniline or polythiophenes.  This meets the claimed electron conducting polymer in claim 3.  Also the binder can be a thermosetting polymer including phenolic resoles.  Again see paragraphs 66 and 68.  This meets the claimed thermoset resin.  While Walters et al. do not teach these specific polymers in combination, they specifically teach that the conductive and thermosetting polymers can be used in combination such that one having ordinary skill in the art would have found a combination of such resins to have been obvious.  This is true particularly in the event that one of ordinary skill in the art desired both thermosetting and conductive properties for their ultimate use.  	
	Paragraph 66 further teaches that the polymers (i.e. binder) should be soluble or miscible with water where aqueous coating systems are required.  This meets the requirement of an aqueous coating suspension.
	Finally, as noted supra, the carbon based nanoparticle can be graphene.  This can be present in an amount of from 1 to 5 wt% while the binder may be present in an amount of 10 to 50 wt%.  See paragraphs 33 and 34.  Since this reflects the total solids content, the skilled artisan would recognize that the total amount of graphene can be from .18 wt% (1/51 wt%) to 9 wt% (1/11 or 5/55 wt%) such that the amount graphene in the composition of Walters et al. falls within the claimed amount.
	In summary, Walters teaches a dispersion that can be an aqueous dispersion and suggests the combination of polymers as claimed.  To this is added a graphene nanoplatelet in an amount as claimed.  In this manner claim 3 is rendered obvious.
	For claim 4 note that the non-pristine graphene material is not required such that this limitation need not be met.
	For claim 5 note that paragraph 68 teaches the inclusion of a catalyst. On the other hand, given the fact that the composition of Walters et al. is used as an ink, the skilled artisan would have found the use of a colorant or pigment therein to have been obvious, in an effort to optimize and/or adjust the printing capabilities thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/17/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765